                    UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF TENNESSEE - NASHVILLE
                               DIVISION

TERESA STRINGER, KAREN BROOKS,             Case No. 3:21-cv-00099
WILLIAM PAPANIA, JAYNE NEWTON,
MENACHEM LANDA, ANDREA                     CLASS ACTION
ELIASON, BRANDON LANE, DEBBIE
O’CONNOR, MICHELLE WILLIAMS and
WAYNE BALNICKI, Individually and on        PLAINTIFFS’ UNOPPOSED MOTION FOR
Behalf of All Others Similarly Situated,   PRELIMINARY APPROVAL OF CLASS
                                           ACTION SETTLEMENT AGREEMENT,
      Plaintiffs,                          CONDITIONAL CERTIFICATION OF
v.                                         SETTLEMENT CLASS, AND APPROVAL
                                           OF CLASS NOTICE
NISSAN OF NORTH AMERICA, INC. and
NISSAN MOTOR CO., LTD.                     Judge William L. Campbell
                                           Courtroom A826
      Defendants.                          Magistrate Judge Barbara D. Holmes
                                           Courtroom 764
                                           JURY TRIAL DEMANDED




 Case 3:21-cv-00099 Document 65 Filed 09/07/21 Page 1 of 5 PageID #: 688
       Pursuant to Federal Rule of Civil Procedure 23(e), Plaintiffs, individually and on behalf of

the proposed Settlement Class, hereby submit this unopposed Motion for Preliminary Approval of

Class Action Settlement Agreement, Conditional Certification of Settlement Class, and Approval

of Class Notice. Plaintiffs respectfully move this Honorable Court for entry of an Order: (1)

granting preliminary approval of the Settlement; (2) approving the Notice Program and directing

commencement of Notice as set forth in the Settlement and Notice Program; (3) conditionally

certifying the Settlement Class for settlement purposes only; (4) approving the form and content

of the Long Form Notice and Summary Notice, attached as Exhibits C and D to the Settlement,

respectively; (5) appointing Plaintiffs as Class Representatives; (6) appointing Mark S. Greenstone

of Greenstone Law APC, Marc L. Godino of Glancy Prongay & Murray LLP, and J. Gerard

Stranch, IV of Branstetter Stranch & Jennings PLLC as Co-Lead Class Counsel; (7) appointing

Stephen R. Basser of Barrack, Rodos & Bacine, Lawrence Deutsch of Berger Montague PC, and

Ryan McDevitt of Keller Rohrback L.L.P., as Executive Committee Counsel; (8) appointing

Kurtzman Carson Consultants, LLC as Settlement Administrator; and (9) scheduling a Final

Fairness hearing to consider entry of a final order approving the Settlement, final certification of

the Settlement Class for settlement purposes only, and the request for attorneys’ fees, costs, and

expenses, and Class Representative service awards.

       This motion is based on Plaintiffs’ Memorandum of Law in support thereof, the

declarations of Mark S. Greenstone, Marc L. Godino, J. Gerard Stranch, IV, Stephen R. Basser,

Lawrence Deutsch, Ryan McDevitt and Carla Peak in support thereof, the complete record in this

action and such oral argument as the Court may consider in deciding this motion.




                                                 2


    Case 3:21-cv-00099 Document 65 Filed 09/07/21 Page 2 of 5 PageID #: 689
Dated: September 7, 2021                  Respectfully submitted,

                                          By: s/ J. Gerard Stranch, IV
                                          J. Gerard Stranch, IV (BPR #23045)
                                          BRANSTETTER STRANCH & JENNINGS PLLC
                                          223 Rosa L. Parks Avenue, Suite 200
                                          Nashville, TN 37203
                                          Tel: 615-254-8801
                                          gerards@bsjfirm.com

                                          Mark S. Greenstone (pro hac vice)
                                          GREENSTONE LAW APC
                                          1925 Century Park East, Suite 2100
                                          Los Angeles, CA 90067
                                          Telephone: (310) 201-9156
                                          Facsimile: (310) 201-9160
                                          mgreenstone@greenstonelaw.com

                                          Marc L. Godino (pro hac vice)
                                          GLANCY PRONGAY & MURRAY LLP
                                          1925 Century Park East, Suite 2100
                                          Los Angeles, California 90067
                                          Telephone: (310) 201-9150
                                          Facsimile: (310) 201-9160
                                          mgodino@glancylaw.com

                                          Co-Lead Class Counsel

                                          Stephen R. Basser (pro hac vice)
                                          BARRACK, RODOS & BACINE
                                          600 West Broadway, Suite 900
                                          San Diego, CA 92101
                                          sbasser@barrack.com

                                          Lawrence Deutsch (pro hac vice)
                                          BERGER MONTAGUE PC
                                          1818 Market Street, Suite 3600
                                          Philadelphia, PA 19103
                                          ldeutsch@bm.net

                                          Ryan McDevitt (pro hac vice)
                                          KELLER ROHRBACK L.L.P.
                                          1201 Third Avenue, Suite 3200
                                          Seattle, WA 98101
                                          mcdevitt@kellerrohrback.com

                                          Executive Committee Counsel


                                      3


   Case 3:21-cv-00099 Document 65 Filed 09/07/21 Page 3 of 5 PageID #: 690
                                       John G. Emerson
                                       EMERSON FIRM, PLLC
                                       2500 Wilcrest Drive, Suite 300
                                       Houston, TX 77042
                                       jemerson@emersonfirm.com

                                       Caroline Ramsey Taylor
                                       WHITFIELD BRYSON LLP
                                       518 Monroe Street
                                       Nashville, TN 37208
                                       caroline@whitfieldbryson.com

                                       Other Plaintiffs’ Counsel




                                   4


Case 3:21-cv-00099 Document 65 Filed 09/07/21 Page 4 of 5 PageID #: 691
                              CERTIFICATE OF SERVICE

       The undersigned certifies the foregoing document was filed with the Court’s Case
Management/Electronic Case Filing System, this 7th day of September, 2021, and served upon the
following counsel:

Benjamin A. Gastel
Branstetter, Stranch & Jennings, PLLC
223 Rosa L. Parks Avenue
Suite 200
Nashville, TN 37203
Email: beng@bsjfirm.com

Danielle Manning
Glancy Prongay & Murray LLP
1925 Century Park East
Suite 2100
Los Angeles, CA 90067
Email: dmanning@glancylaw.com

Bradley J. Andreozzi
Faegre Drinker Biddle & Reath, LLP (Chicago Office)
191 N. Wacker Dr.
Chicago, IL 60606
Email: bradley.andreozzi@faegredrinker.com

E. Paul Cauley , Jr.
W. Vance Wittie
Faegre Drinker, Biddle & Reath, LLP (Dallas Office)
1717 Main Street
Suite 5400
Dallas, TX 75201
Email: paul.cauley@faegredrinker.com
Email: vance.wittie@faegredrinker.com

John S. Hicks
Baker, Donelson, Bearman, Caldwell & Berkowitz, PC (Nash)
211 Commerce Street
Suite 800
Nashville, TN 37201
Email: jhicks@bakerdonelson.com

                                                  By: /s/ J. Gerard Stranch, IV
                                                  J. Gerard. Stranch, IV



                                              5


    Case 3:21-cv-00099 Document 65 Filed 09/07/21 Page 5 of 5 PageID #: 692
